DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12-7-20 has been entered.
Claims 7-9 are pending and under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12-7-20 was filed after the mailing date of the Final Office Action on 9-9-20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
While determining whether a specification is enabling, one considered whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirement, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d at 737, 8 USPQ2d 1400, 1404 (Fed. Cir.1988)). 
Furthermore, the USPTO does not have laboratory facilities to test if an invention with function as claimed when working examples are not disclosed in the specification, therefore, 
Claims 7-9 are directed to a transgenic rabbit comprising a transgene comprising the humanized immunoglobulin light chain locus, which comprises (a) as V gene segment the human light chain V segment IGKV1-39-01, (b) 3’ proximal to said light chain gene segment a promoter, and (c) 5’ proximal to said light chain gene segment the human IGKJ4 J-element or a functional fragment thereof, wherein one or more B-cells of said transgenic rabbit expresses a humanized immunoglobulin light chain.  Claim 8 specifies the transgenic rabbit further comprises (1) a transgene comprising an immunoglobulin heavy chain locus, comprising 8 human VH elements, human JH1-JH6 elements, human Cmu-coding regions fused to human bcl2 coding sequence, and human Cgamma coding regions, (2) transgenes comprising the human CD79alpha and CD79beta loci, and (3) loss-of-function mutations within the rabbit Cmu and rabbit Ck koci.  Claim 9 reads on a B-cell from the transgenic rabbit of claim 7.  

Nature of the invention: 
A transgenic rabbit comprising a transgene comprising the humanized immunoglobulin light chain locus, which comprises (a) as V gene segment the human light chain V segment IGKV1-39-01, (b) 3’ proximal to said light chain gene segment a promoter, and (c) 5’ proximal to said light chain gene segment the human IGKJ4 J-element or a functional fragment thereof, wherein one or more B-cells of said transgenic rabbit expresses a humanized immunoglobulin light chain, or the transgenic rabbit further comprises (1) a transgene comprising an immunoglobulin heavy chain locus, comprising 8 human VH elements, human JH1-JH6 

The state of the prior art: 
The state or the art of how to prepare transgenic vector and how to produce transgenic rabbit by using the transgenic vector was well known in the art, however, the resulting phenotype of the transgenic rabbit was unpredictable before the effective filing date of the claimed invention. 

The breadth of the claims: 
The claims encompass transgenic rabbit, heterozygous or homozygous, comprising the humanized immunoglobulin light chain locus, which comprises (a) as V gene segment the human light chain V segment IGKV1-39-01, (b) 3’ proximal to said light chain gene segment a promoter, and (c) 5’ proximal to said light chain gene segment the human IGKJ4 J-element or a functional fragment thereof, wherein one or more B-cells of said transgenic rabbit expresses a humanized immunoglobulin light chain, or the transgenic rabbit further comprises (1) a transgene comprising an immunoglobulin heavy chain locus, comprising 8 human VH elements, human JH1-JH6 elements, human Cmu-coding regions fused to human bcl2 coding sequence, and human Cgamma coding regions, (2) transgenes comprising the human CD79alpha and CD79beta loci, and (3) loss-of-function mutations within the rabbit Cmu and rabbit Ck koci, wherein the transgenic rabbit has unknown phenotype.  

The level of skill: 
The level of skill is high that require a researcher with a PhD degree.

The working examples and guidance provided:  
The specification mentions the transgenic rabbits used for immunization contained (1) a transgene derived from the rabbit immunoglobulin heavy chain locus, substituted with 8 human VH elements, human JH1-JH6 elements, human Cmu-coding regions fused to human bcl2 coding sequence, and human Cgamma coding regions; (2) a transgene derived from the rabbit immunoglobulin light chain locus, substituted with 25 human Vk elements, the proximal Vk element fused to human Jk4, and a human Ck coding region; (3) transgenes derived from the human CD79a and CD79b loci; and (4) loss-of-function mutations within the rabbit Cmu and rabbit Ck loci.  Rabbits were immunized with recombinant soluble antigen by alternating intramuscular and subcutaneous applications, blood was taken, and peripheral mononuclear cells were isolated, which were used as a source of antigen-specific B-cells in the B-cell cloning process.  Rabbits were immunized using a plasmid expression vector coding for full-length antigen by intradermal application of vector DNA, blood was taken and peripheral mononuclear cells were isolated, which were used as a source of antigen-specific B-cells in the B-cell cloning process (Example 1, p. 19-20).
The specification fails to provide adequate guidance and evidence for how the claimed transgenic rabbits were generated.  The specification fails to disclose what would be the phenotype of the claimed transgenic rabbits, heterozygous or homozygous, comprising the humanized immunoglobulin light chain locus, which comprises (a) as V gene segment the human light chain V segment IGKV1-39-01, (b) 3’ proximal to said light chain gene segment a 

The unpredictable nature of the art:
The claims read on transgenic rabbit, heterozygous or homozygous, comprising the humanized immunoglobulin light chain locus, which comprises (a) as V gene segment the human light chain V segment IGKV1-39-01, (b) 3’ proximal to said light chain gene segment a promoter, and (c) 5’ proximal to said light chain gene segment the human IGKJ4 J-element or a functional fragment thereof, or the transgenic rabbit further comprises (1) a transgene comprising an immunoglobulin heavy chain locus, comprising 8 human VH elements, human JH1-JH6 elements, human Cmu-coding regions fused to human bcl2 coding sequence, and human Cgamma coding regions, (2) transgenes comprising the human CD79alpha and CD79beta loci, and (3) loss-of-function mutations within the rabbit Cmu and rabbit Ck koci, wherein the transgenic rabbit has unknown phenotype.  
The state of the art of transgenics before the effective filing date of the claimed invention held that the phenotype of transgenic animals was unpredictable.  The resulting phenotype of the claimed transgenic animals or transgenic rabbits was unpredictable before the effective filing date of the claimed invention.  Patil et al., 2011 (Indian Journal of Public Health research & 
Selsby et al., 2015 (ILAR Journal, Vol. 56, No. 1, p. 116-126) discusses different animal models for DMD.  The mdx mice have much milder phenotype than that of human DMD patients.  These animals continue to be mobile, experience very little limb muscle fibrosis or adiposity, exhibit no significant contractures, and have only a mildly reduced life span (e.g. p. 117, right column, last paragraph).  Golden retriever muscular dystrophy (GRMD) dogs have a high degree of variability, despite an identical causative mutation.  It is likely that at the root of this issue is variation in the expression of alternatively spliced dystrophin gene products and rd paragraph).  DMD rats showed muscle pathology consistent with DMD, however, there was large variation in severity between individual animals.  The DMD rats have a phenotype similar to human DMA patients including fatty infiltration and a cardiac defect (e.g. p. 118, right column, 2nd paragraph).  It is apparent that different species of non-human mammal could have diverse resulting phenotype with the same type of mutation and for the same species of non-human mammals, different type of mutations could result in various resulting phenotypes of transgenic non-human mammals.
Further, Maksimenko et al., 2013 (Acta Naturae, Vol. 5, No. 1, p. 33-46) reports that “there have been numerous attempts at using animals in order to produce recombinant human proteins and monoclonal antibodies. However, it is only recently that the first two therapeutic agents isolated from the milk of transgenic animal, C1 inhibitor (Ruconest) and antithrombin (ATryn), appeared on the market” (e.g. Abstract).  Microinjection (MI) is now used mainly to produce transgenic mice, rabbits and pigs because of the insufficient efficiency of the method due to the low frequency of incorporation of recombinant DNA into the genome and the availability of zygotes at the two pronuclear stages (e.g. p. 34, bridging left and right columns).  “The adverse effects of the nuclear transfer (NT) techniques include a low in utero embryo survival rate and poor health of the newborn animals.  This is attributed, among other things, to incomplete reprogramming of the somatic nucleus, resulting in impaired expression of several of the genes required for the proper progression of embryogenesis.” (e.g. p. 35, left column, 1st full paragraph).  The site-specific transgenesis technology using embryonic stem (ES) cells has only been perfected for mice and rats.  ES cell lines for farm animals have yet to be obtained (e.g. p. 35, left column, 2nd full paragraph).  “The site at which the construct is integrated into the 
More recently, Yang et al., 2016 (PNAS, 113(41), E6209-E6218, p. 1-10) reports generation of transgenic mice expressing either the ALS-associated mutant C71G or wild-type protein, and the mice expressing the mutant protein had relentless progression of motor neuron loss with concomitant progressive muscle weakness ending in paralysis and death.  Unexpectedly, the acceleration of motor neuron degeneration precedes the accumulation of mutant PFN1 aggregates, which suggests that although mutant PFN1 aggregation may contribute to neurodegeneration, it does not trigger its onset (e.g. Abstract).  Yang use two different promoters (Prp and Thy1.2) to generate transgenic lines expressing mutant PFN1 protein (C71G) and found that mutant PFN1 driven by the Thy1.2 promoter is expressed in the largest alpha motor neuron population, whereas the transgene expression is broader in Prp-PFN1C71G mice, including both motor and nonmotor neurons (e.g. p. 2, right column, 2nd paragraph).  The Prp-PFN1C71G line did not develop any ALS phenotype up to the age of 700d.  In contrast, all C71G mice began to show slight weakness at an average age of ~350d and become paralyzed at 421d.  Yang crossed the transgenic lines to produce homozygote mice and found that the cross within the Prp-PFN1C71G line did not yield any homozygotes, suggesting this genotype is lethal.  However, Thy1.2-PFN1C71G homozygous mice resulted in a 50% increase in exogenous expression relative to the hemizygous mice, and the Thy1.2-PFN1C71G homozygous mice began to display weakness at ~150d and full paralysis at 321d, which represents a 25% reduction in survival relative to the Thy1.2-PFN1C71G hemizygous mice (e.g. p. 2, right column, last paragraph).  It is apparent that different promoter driving the expression of the same mutant protein can result in different phenotype in the transgenic animal such as mice, and heterozygous (hemizygous) transgenic animal and homozygous transgenic animal can have different phenotype because of the site of expression and the level of the mutant protein expressed in the transgenic animal.  The homozygous Prp-PFN1C71G transgenic mice resulted in lethal phenotype, however, the homozygous Thy1.2-PFN1C71G mice showed more severe ALS phenotype but not lethal phenotype.
In addition, Guo et al., 2015 (Cell Research, Vol. 25, p. 767-768) points out “mosaic mutations and off-target effects caused by CRISPR/Cas9 have led to concerns about the efficiency and specificity of this new technique in non-human primates and other large animals” (p. 767, left column, 1st paragraph).  Mosaic mutation may result from the prolonged expression of Cas9 mRNA, however, Cas9 protein also leads to mosaic mutations.  Mosaic mutations may affect generation of animal models of genetic human diseases (e.g. p. 767, right column, last paragraph).  Lee et al., 2016 (Drug Discovery Today: Disease Models, Vol. 20, p. 13-20) reports that “considerable controversies such as off-target effects, germline transmission, efficient genotyping, and phenotyping needed to be validated in the GEMs that were produced by nd paragraph).  It appears that NMD and Tri mechanisms can generate truncated or aberrant RNA and proteins in genetically modified mouse model (GEM) and they could influence the resulting phenotype of the GEM.  Similarly, those issues can also influence the resulting phenotype of other transgenic animals.
Further, Bradley et al., 2013 (WO 2013/061098 A2) discussed problems encountered in producing humanizing antibodies via transgenic animal.  “Although fully human antibodies could be generated, these models have several major limitations: (i) the size of the heavy and light chain loci (each several Mb) made it impossible to introduce the entire loci into these models.  As a result the transgenic line recovered had a very limited repertoire of V-regions, most of the constant regions were missing and important distant enhancer regions were not 
Zhu et al., 2019 (Nature Communications, 10:1845, p. 1-13) discusses the challenges in humanizing the mouse genome.  “Genomically humanized mouse strains with physiological levels of gene expression tend to have slower, milder phenotypes than transgenic overexpression models.  However, these gene-targeted animals avoid overexpression artefacts, ectopic expression, and mutations resulting from random integration that can arise in transgenic models” (e.g. p. 1, last paragraph).  “In one of the first large-scale genomic humanization studies of gene expression, the humanized region was almost 200 kb long, located in the alpha globin gene cluster.  In all these cases, perhaps surprisingly, phenotypes ranged from relatively mild to apparently no different from wild-type mice (other than for the production of human proteins) (e.g. p. 6, right column, last paragraph).  “The rule of the genome are not fully understood, nor are the full phenotypic consequences of creating mice with human genomic DNA… However, the design of a humanization strategy is far from routine, and a key question remains: how far to humanize (e.g. p. 7, right column, 2nd paragraph).  “A critically important feature for gene regulation is the gene promoter, but currently no geed spatial definition of the promoters of most gene is available” (e.g. p. 8, left column, last paragraph).  “One potential limitation of genomic humanization strategies that include the promoter regions is that even though human and mouse transcription factors are conserved, orthologues do not necessarily have identical amino-acid sequence or recognize identical motifs.  Therefore, mouse proteins might not correctly regulate st paragraph).  In some instance, the 3’ UTR of a mouse gene overlaps the 5’ UTR of the adjacent gene, whereas in the human genome the two orthologues are separated by several kb.  Therefore, the humanization strategy would be to replace the mouse gene with human gene but not to disrupt the regulation of downstream mouse genes (e.g. p. 8, right column, 2nd paragraph).  “The phenotype of a genetic mouse model-transgenic or genomically humanized-is not always predictable” (e.g. p. 9, right column, last paragraph).  It is apparent that the resulting phenotypes of genomically humanized mouse are different from that of the transgenic overexpression model.  Different humanized mouse model shows different phenotypes and promoters for the human and mouse orthologous genes could be different and mouse proteins might not correctly regulate the transcription of human genes.  Humanized gene expression levels in mouse closely correlated with levels of the mouse orthologous gene, and not the human gene in human cells.  The phenotype of a genetic mouse model-transgenic or genomically humanized-is not always predictable. 
The claims encompass heterozygous and homozygous transgenic rabbits expressing humanized Ig light chain or further expressing humanized Ig heavy chain and humanized B cell receptor.  In view of the state of the art of transgenics including genomically humanized transgenic animal and transgenic animal overexpressing a transgene as discussed above, the resulting phenotype of the claimed transgenic rabbits was unpredictable before the effective filing date of the claimed invention.  The individual gene of interest (various nucleotide sequences encoding the different human proteins), promoter, enhancer, coding or non-coding 
The claims also read on producing chimeric rabbit comprising the claimed humanized immunoglobulin locus and the chimeric rabbit have unknown and unidentified phenotype.  The specification fails to enable making chimeric rabbit comprising the claimed humanized immunoglobulin locus and the chimeric rabbit have a desired phenotype.  The specification does not correlate a chimeric rabbit to any phenotype.  The method of making genetic mosaic rabbit is such that each resulting chimera is comprised of a different, unpredictable ratio of cells of various genotypes. This ratio cannot be predetermined.  Furthermore, the spatial distribution of cells of each genotype cannot be predetermined.  Therefore, the phenotype of chimeric rabbit is not only dependent upon the genotype of the cells (which is unpredictable as set forth by the state of the art outlined above) but is also dependent upon the spatial distribution of the cells and 
It is noted that a transgenic rabbit comprising a humanized immunoglobulin light chain locus of claim 7 is different from a transgenic rabbit comprising a humanized immunoglobulin heavy chain locus, a humanized immunoglobulin light chain locus, human CD79alpha and CD79beta transgenes, and human bcl2 transgene of claim 8.  The specification fails to disclose any phenotype of the transgenic rabbit of claim 7 or any phenotype of the transgenic rabbit of claim 8.  Further, the addition of human VH gene segments, human JH1-JH6 gene segments, human Cmu-coding regions fused to human bcl2 coding sequences, human Cgamma coding regions and human CD79alpha and CD79beta transgenes of the transgenic rabbit of claim 8 as compared to the transgenic rabbit of claim 7 would drastically influence the resulting phenotype of the claimed transgenic rabbits.  Different proteins differ in their biological functions.  The rearrangement of human light chain gene segments, the rearrangement of human heavy chain gene segments, expression of human CD79alpha protein and human CD79beta protein, and expression of human bcl2 protein, individually and additively, would influence the resulting phenotype of the claimed transgenic rabbits.  Further, different promoter driving the expression of the same protein can result in different phenotype in the transgenic animal such as rabbit, and 
It is also noted that B cells can be obtained from peripheral blood, bone marrow, spleen or other tissue of the claimed transgenic rabbit.  There is no evidence of record that shows the B cells obtained from the claimed transgenic rabbit, including B cells from peripheral blood, bone marrow, spleen and other tissue of the claimed transgenic rabbit, can express a humanized immunoglobulin light chain, or further express a humanized immunoglobulin heavy chain and a humanized B cell receptor.

The amount of experimentation necessary:
One skilled in the art before the effective filing date of the claimed invention would require to identify and isolate embryonic stem cells of rabbit, prepare numerous different transgenic vectors comprising human immunoglobulin light chain gene segments, human immunoglobulin heavy chain gene segments, human Cmu-coding regions fused to human bcl2 coding sequence, human CD79alpha and CD79beta transgenes, and loss-of-function mutations within the rabbit Cmu and rabbit Ck loci, under the control of their various promoters, trial and error experimentation to generate the claimed transgenic rabbit, heterozygous and homozygous, or chimeric rabbit comprising the claimed transgenic vectors by the use of various techniques including ES cell technology, microinjection of the transgenic vector into fertilized eggs, somatic 
For the reasons discussed above, it would have required undue experimentation for one skilled in the art before the effective filing date of the claimed invention to practice over the full scope of the invention claimed.  This is particularly true given the nature of the invention, the state of the prior art, the breadth of the claims, the amount of experimentation necessary, the working examples provided and scarcity of guidance in the specification, the level of skilled artisan which is high, and the unpredictable nature of the art. 

Applicant argues that whether the transgenic rabbit is heterozygous or homozygous is no relevant because the claims encompass both heterozygous and homozygous transgenic rabbit.  The application n describes the transgenes used in making the transgenic rabbit, the manner in which antigen specific B-cells from the transgenic rabbit were obtained and cloned and the antibodies generated using the B-cell obtained from the transgenic rabbit were capable of binding to a human protein (Examples 1-5).  Applicant cites paragraphs [0008]-[00022] of the instant application and argues that the tools and methods for producing transgenic rabbit comprising a human Ig locus were well known in the art at the time of filing the instant 
Indeed, the claims encompass both heterozygous and homozygous transgenic rabbit, thus, it is relevant that what the resulting phenotype of the heterozygous and homozygous transgenic rabbit as claimed would be.  Although the cited references Patil, Khodarovich, Selsby, Maksimenko, Yang, Guo and Lee are not related to transgenic rabbit expressing humanized antibody, however, those references demonstrate that the resulting phenotype of a transgenic animal was unpredictable before the effective filing date of the claimed invention.  Although it was known how to prepare transgenic vector and how to use the transgenic vector to make a transgenic animal, the resulting phenotype of the claimed transgenic rabbit was unpredictable before the effective filing date of the claimed invention, and it is unclear whether any B cells obtained from the claimed transgenic rabbit would be able to express the humanized immunoglobulin light chain and/or humanized immunoglobulin heavy chain and B cell receptor.  The cited reference Bradley and reference Zhu do discuss about the resulting phenotype of transgenic animal, such as transgenic mouse, expressing humanized antibodies was unpredictable before the effective filing date of the claimed invention.  The unpredictability of the resulting phenotype of transgenic animal, such as transgenic mouse, expressing humanized antibodies can be extrapolated into the unpredictability of the resulting phenotype of the instantly claimed transgenic rabbit expressing humanized antibodies.

The claims encompass heterozygous and homozygous transgenic rabbits expressing humanized Ig light chain or further expressing humanized Ig heavy chain and humanized B cell receptor.  In view of the state of the art of transgenics including genomically humanized 

Conclusion
No claim is allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632